Exhibit 10.3
AMENDED AND RESTATED
PROMISSORY NOTE
(secured by personal property)
Date of Note: November 30, 2007
Amendment: December 1, 2010, (the “Amendment Date”)
Principal Amount: $2,000,000.00
This Note amends and restates the original promissory note dated November 30,
2007, in the original principal amount of $2,000,000.00 made by Magnetech
Industrial Services, Inc., an Indiana corporation, and MISCOR Group, Ltd., an
Indiana corporation, both with an address at 800 Nave Road SE, Massillon, Ohio
44646 (collectively “Borrowers”), and delivered to BDeWees, Inc., an Ohio
corporation, (“Lender”) with an address at 6424 Selkirk Circle NW, Canton, Ohio
44718.
PROMISE TO PAY. Borrowers, jointly and severally, promise to pay Lender, or
order, in lawful money of the United States of America, the principal amount of
Two Million Dollars ($2,000,000.00), together with interest on the unpaid
principal balance from November 30, 2007, until paid in full.
PAYMENT. Borrowers will pay regular monthly payments of all accrued unpaid
interest to date, with the first such payment beginning January 1, 2008, and
with all subsequent interest payments to be due on the same day of each
successive month thereafter.

  (a)   Beginning on the later to occur of December 1, 2010 and the date
Borrowers have paid in full the Wells Fargo term debt (the “Principal Payment
Date”), in addition to Borrowers’ payment of all unpaid interest accrued to
date, each monthly payment will increase by the sum of $10,000.00 to be applied
against the principal balance of this Note (assuming that all interest accrued
to date has been paid in full); that is, each monthly payment will consist of
$10,000.00 plus all unpaid interest accrued to the date of such installment
payment.     (b)   Borrowers’ final payment on this Note, due on November 30,
2011, will be a balloon payment equal to the outstanding principal balance of
this Note and all unpaid interest having accrued to date.

Interest accruing on this Note for any given period is computed on the basis of
a 360-day year; that is, by dividing the annual interest rate by a year of
360-days, multiplied by the outstanding principal balance, multiplied by the
actual number of days within the given period (not to exceed the number of days
in which the amount of the outstanding principal balance remained the same).
Borrowers will pay Lender at 6424 Selkirk Circle NW, Canton, Ohio 44718 or at
such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. Through and including the Amendment Date, the interest
rate to be applied to the unpaid principal balance of the Note will be a rate
equal to the Index Rate and shall change on the 1st day of each calendar quarter
to the Index Rate then in effect. The initial Index Rate shall be the Index Rate
in effect on November 30, 2007. Beginning on the day after the Amendment Date,
and thereafter, the interest rate on this Note shall be the Index Rate plus one
percentage point, but shall not be less than twelve (12) percent per annum
without compounding until the Principal Payment Date and thereafter not less
than seven (7) percent per annum without compounding. The interest rate shall
change on the first day of each calendar quarter so that it floats at one
percentage point above the Index Rate which is then in effect. Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law.
“Index Rate” means the prime rate published by The Wall Street Journal, and if
that rate is not available for any reason, then the prime rate announced by
Charter One Bank, Cleveland, Ohio (“Bank”) from time to time which is not
necessarily the lowest rate charged by Bank on its loans and is set by Bank in
its sole discretion. If the Index Rate becomes unavailable during the term of
this Note, Lender may designate a substitute index from a comparable financial
institution in the Cleveland, Ohio, area after notifying Borrowers.
PREPAYMENT. Borrowers may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrowers of Borrowers’ obligations to continue to make the
monthly payments described above. Rather, early payments will reduce the
principal balance due. Borrowers agree not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrowers send such a
payment, Lender may accept it without losing any of Lender’s rights under this
Note, and Borrowers will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other





--------------------------------------------------------------------------------



 



payment instrument which indicates that the payment constitutes “payment in
full” of the amount owed or which is tendered with other conditions or
limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: BDeWees, Inc., 6424 Selkirk Circle NW, Canton, Ohio 44718.
LATE CHARGE. If a payment is 7 days or more late, Borrowers will be charged
10.000% of the unpaid portion of the regularly scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to make timely payment
upon final maturity, Lender, at its option, may, if permitted under applicable
law, increase the variable interest rate on this Note to 3.000 percentage points
over the Index Rate. The interest rate will not exceed the maximum rate
permitted by applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

    Payment Default. Borrowers fail to make any payment in full when due under
this Note.       Other Defaults. Borrowers fail to comply with or to perform any
other term, obligation, covenant or condition contained in this Note or to
comply with or to perform any term, obligation, covenant or condition contained
in any other agreement between Lender and one or both Borrowers (including
without limitation that certain Loan Extension and Modification Agreement
effective as of the same date as the effective date of the amendments to this
Note) or on any agreement by and between Lender and 3-D Service, Ltd (“3-D”) or
contained in any note made by Borrowers to XGen III, Ltd., an Ohio limited
liability company (“XGen”) or in any agreement between XGen and any one or both
Borrowers or in any agreement between XGen and 3-D.       Cure Provisions. If
any default, other than a default in payment is curable, it may be cured (and no
event of default will have occurred) if Borrowers, after receiving written
notice from Lender demanding cure of such default cure the default within thirty
(30) days.

LENDER’S RIGHTS. Upon an Event of Default, Lender may declare the entire unpaid
principal balance on this Note and all accrued unpaid interest immediately due
and payable, and then Borrowers will pay that amount. Lender’s rights are
subject to the provisions of an Intercreditor Agreement dated November 30, 2007,
by and between Lender and XGen.
SECURITY. This Note is secured in accordance with the provisions of a security
agreement between Lender and 3-D dated November 30, 2007, as amended (as of the
same date this Note is amended) by 3-D’s successor in interest by merger,
Magnetech Industrial Services, Inc. (“Magnetech”), as well as in accordance with
the provisions of other security agreements between Lender and Magnetech now or
hereafter entered into.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrowers do not pay. Borrowers will pay Lender the costs for
collection efforts. This includes, subject to any limits under applicable law,
Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there is a
lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrowers also will pay any court
costs, in addition to all other sums provided by law. All of the amounts set
forth in this paragraph shall become part of the principal amount due and owing
under this Note, and as such shall bear interest hereunder until paid in full.
Nevertheless, if Borrowers are prevailing parties in any claim or lawsuit
between Borrowers and Lender regarding this Note, then Borrowers shall not owe
Lender any fees or expenses and, instead, Lender shall reimburse Borrowers for
the attorneys fees and expenses they incur in such action.
GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Ohio. This Note has
been made and entered into in the State of Ohio. Borrowers consent to personal
jurisdiction in the courts in the State of Ohio.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrowers, and
upon Borrowers’ successors and assigns, and shall inure to the benefit of Lender
and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Borrowers do not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or

2



--------------------------------------------------------------------------------



 



receive (collectively referred to herein as “charge or collect”), any amount in
the nature of interest or in the nature of a fee for this loan, which would in
any way or event (including demand, prepayment, or acceleration) cause Lender to
charge or collect more for this loan than the maximum Lender would be permitted
to charge or collect by federal law or the law of the State of Ohio (as
applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this Note, and when the principal has been paid in full, be refunded
to Borrowers. Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them. No single or partial exercise of any right,
power or remedy of Lender shall preclude the exercise of any other right, power
or remedy. Borrowers and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waives presentment, demand for payment, and
notice of dishonor. The records of Lender shall constitute presumptive evidence
of the amounts owing under this Note. Upon any change in the terms of this Note,
and unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this Note or release any party or
guarantor collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. Borrowers, and all
endorsers of this Note, hereby waive all acts on the part of the Lender or
holder of this Note required in fixing Borrowers’ liability hereunder,
including, without limitation, presentment, demand, notice of dishonor, protest,
and notice of non-payment and protest, and any other notice whatsoever, and
further waive any default by reason of extension of time for payment or any
other indulgence or forbearance granted to Borrowers or endorser hereof..
Borrowers hereby acknowledge that the proceeds of this Note have been used for
business purposes and not for consumer, family or household purposes.
CONFESSION OF JUDGMENT. Each of the Borrowers authorizes any attorney of record
to appear for it in any court of record in the State of Ohio, after an
obligation becomes due and payable whether by its terms or upon default, waive
the issuance and service of process, and release all errors, and confess a
judgment against it in favor of the holder of such obligation, for the principal
amount of such obligation plus interest thereon, together with court costs and
attorneys’ fees. Stay of execution and all exemptions are hereby waived. If any
obligation is referred to an attorney for collection, and the payment is
obtained without the entry of a judgment, the obligors shall pay to the holder
of such obligation its attorneys’ fees.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THIS AGREEMENT,
OR ANY OTHER CAUSE.

3



--------------------------------------------------------------------------------



 



PRIOR TO SIGNING THIS NOTE, BORROWERS READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWERS AGREE TO
THE TERMS OF THE NOTE.
BORROWERS ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

            BORROWERS:

MAGNETECH INDUSTRIAL SERVICES, INC.
      By:           Its:                MISCOR GROUP, LTD.
      By:           Its:             

     This Note is subject to a Subordination Agreement executed in December,
2007, by and between Lender and XGen, on the one hand, and Wells Fargo Bank, NA,
on the other.

4